 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
 
Participant:  ________________                                                                                                                                          Consultant


TAPIMMUNE INC.
2014 OMNIBUS STOCK OWNERSHIP PLAN


RESTRICTED STOCK AWARD AGREEMENT


Dear _________________


TapImmune Inc. hereby grants you the number of shares of our common stock, par
value $0.001 per share (the “Restricted Shares”) set forth below.  These
Restricted Shares are subject to the vesting conditions and other terms and
conditions set forth in the TapImmune Inc. 2014 Omnibus Stock Ownership Plan
(the “Plan”) and in the Terms and Conditions of Restricted Shares attached as
Exhibit A.


Number of Shares in
Grant:                                                                           
Date of
Grant:                                                                           
Vesting Commencement
Date:                                                                
Expiration Date:                                                                


 
Vesting Schedule:

 
Vesting Date
 
 
Number of Purchasable Shares
 
Total Number of Purchasable Shares
                               



Notwithstanding the foregoing, the Restricted Shares shall become fully vested
upon a “change in control” (as this term is defined in the Plan).


Your signature below acknowledges your agreement that the Restricted Shares
granted to you are subject to all of the terms and conditions contained in the
Plan and in Appendix A.  PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF YOUR RESTRICTED SHARES.


Please sign one copy of this Restricted Stock Award Agreement (the other copy is
for your files) and return the signed copy to me.


TAPIMMUNE, INC. 

     
_______________________
  
__________________________
Date
  
Glynn Wilson, President & CEO
 
Participant
 
_____________________________
  
__________________________
 Print name:____________________
  
Date


 
 

--------------------------------------------------------------------------------

 
Participant:______________Restricted Stock



APPENDIX A


TAPIMMUNE, INC.
2014 OMNIBUS STOCK OWNERSHIP PLAN


Terms and Conditions of Restricted Stock


Pursuant to this Restricted Stock Award Agreement, TapImmune Inc. (the
“Company”) has granted the key employee of the Company named in the first page
of this Award Agreement (the “Participant”) shares of the common stock, par
value $0.001 per share, of the Company under the TapImmune Inc.  2014 Omnibus
Stock Ownership Plan (the “Plan”).  This award will give the Participant the
right to receive the number of shares of the Company’s Common Stock indicated on
the first page of this Award Agreement, subject to and conditioned upon, the
vesting requirements and other conditions set forth in this Award Agreement. 


The terms and conditions of the Restricted Shares are as follows:


1.           Grant of Restricted Stock.  The Company hereby grants to the
Participant the number of shares of the common stock, $0.001 par value per
share, of the Company specified on the first page of this Award Agreement,
subject to satisfaction of the vesting schedule set forth on the first page of
this Award Agreement and the other conditions set forth in this Agreement and
the terms of the Plan.  The Restricted Shares shall be subject to the risk of
forfeiture and other restrictions imposed by Sections 3 and 8 of these Terms and
Conditions.


The Participant shall not be required to provide the Company with any payment in
exchange for such Restricted Shares, other than the Participant’s past and
future services to the Company.


All of the terms of the Plan related to Restricted Shares are incorporated into
this Award Agreement by reference.  Defined terms not explicitly defined in this
Award Agreement but defined in the Plan shall have the same definitions as in
the Plan.


2.           Continued Employment and Other Covenants of the Participant.  In
consideration for the Restricted Shares, the Participant agrees to:


(a)           continue providing services to the Company as an employee or as a
consultant through the latest Vesting Date in the vesting schedule set forth on
the first page of this Award Agreement; and


(b)           execute a non-competition agreement with the Company and be bound
by the covenant not to compete and other restrictive covenants set forth in such
non-competition agreement, as described in Section 12 of this Agreement.


The Participant agrees that his/her execution of a non-competition agreement is
a condition to the Company’s obligation to issue any Restricted Shares to the
Participant under this Agreement.



 
A-1

--------------------------------------------------------------------------------

 



3.           Restrictions.  The Participant shall have the rights and privileges
of a stockholder of the Company with respect to the Restricted Shares issued
under this Award Agreement, including voting rights and the right to receive any
dividends paid with respect to such shares, provided that until such time as the
Restricted Shares vest under the vesting schedule set forth on the first page of
this Award Agreement, the Restricted Shares shall be subject to forfeiture upon
termination of the Participant’s employment with the Company to the extent set
forth in Section 8 below.


4.           When the Restricted Shares Vest.  The Restricted Shares granted to
the Participant under this Agreement shall vest at the times specified in the
vesting schedule set forth on the first page of this Award Agreement (the
“Vesting Date”), or at such earlier time as the restrictions may lapse pursuant
to Subsection 4(b).


(a)           Notwithstanding the preceding paragraph, the Restricted Shares
shall become vested earlier than the date provided in such paragraph if any of
the following circumstances apply:
 
(1)      Death.  The Participant dies while providing services to the Company as
an employee;
 
(2)      Disability.  The Participant becomes permanently and totally disabled
while providing services to the Company as an employee, as described in Section
9 below;
 
(3)      Change in Control.  A Change in Control of the Company occurs while the
Participant is providing services to the Company as an employee or consultant.
 
5.           Issuance of Restricted Stock.  Upon execution of the Award
Agreement by the Participant, assuming all of the covenants and restrictions of
this Award Agreement have been met, the Company shall issue the appropriate
number of shares of common stock in the Participant’s name promptly.  The stock
certificates representing these Restricted Shares shall be deposited with the
Secretary of the Company and held in escrow until the Restricted Shares become
vested.  Upon request, the Participant shall also provide the Company with a
signed stock power, authorizing the transfer of the Restricted Shares in the
event the Restricted Shares are forfeited by the Participant pursuant to Section
8 below.


6.           Stock Certificates.  The stock certificate or certificates
representing the Restricted Shares issued under this Award Agreement shall be
legended in the following manner:


“The shares of TapImmune Inc. common stock evidenced by this stock certificate
are subject to the terms and restrictions of a Restricted Stock Award Agreement
between the holder and TapImmune, Inc.; such shares are subject to forfeiture or
repurchase under the terms of said Agreement; and such shares cannot be sold,
transferred, assigned, pledged, encumbered or otherwise alienated or
hypothecated pursuant to the provisions of said Agreement, a copy of which is
available from TapImmune Inc. upon request.”



 
A-2

--------------------------------------------------------------------------------

 



After the Restricted Shares vest under Section 4 above, the Company shall issue
a new stock certificate or certificates evidencing the newly vested portion of
the Restricted Shares issued to the Participant, which certificates shall
include in place of the legend referenced in the preceding paragraph a legend in
substantially the following form:


“These securities have not been registered under the Securities Act of 1933, as
amended (the “Act”) or the securities laws of any state.  They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration
statement in effect with respect to the securities under such Act and any
applicable state securities laws, or an opinion of counsel reasonably
satisfactory to TapImmune Inc. that such registration is not required.”


7.           Taxes and Section 83(b) Election.  If the Participant is a common
law employee of the Company at the time the Restricted Shares are issued to the
Participant under the terms of this Agreement, or whenever the Restricted Shares
become vested under the terms of this Agreement, the Company shall notify the
Participant of the amount of tax (if any) that must be withheld by the Company
under all applicable federal, state and local tax laws with respect to the
Restricted Shares (the “Withholding Tax”).  The Participant agrees to make
arrangements satisfactory to the Company to (a) remit the required amount of
Withholding Tax to the Company in cash, (b) authorize the Company to withhold a
portion of the Restricted Shares otherwise issuable with a value equal to the
amount of Withholding Tax, (c) deliver to the Company shares of Common Stock the
Participant already owns with a value equal to the required amount of
Withholding Tax, (d) authorize the deduction of the required amount of
Withholding Tax from the Participant’s regular cash compensation from the
Company, or (e) otherwise provide for payment of the required amount in any
other manner satisfactory to the Company.


The Participant acknowledges and agrees that the Participant is aware that he
may promptly file an election with the Internal Revenue Service under Section
83(b) of the Internal Revenue Code, electing to be taxed immediately on the
current value of the Restricted Shares, regardless of the fact that the
restrictions imposed on the Restricted Shares by the terms of this Agreement
would otherwise amount to a “substantial risk of forfeiture” delaying taxation
under Section 83 of the Code.  The Participant agrees that any Section 83(b)
election he may choose to file with the Internal Revenue Service will be filed
in a form substantially similar to the Section 83(b) election attached hereto as
Exhibit A.


8.           Forfeiture of Restricted Shares Upon Termination.  In the event the
Participant’s employment or consulting relationship with the Company terminates
prior to the time the Restricted Shares issued to the Participant pursuant to
this Agreement have become fully vested pursuant to the vesting schedule set
forth on page 1 of this Agreement, the unvested portion of the Restricted Shares
shall be subject to forfeiture to the Company, as set forth below.


(a)           Termination by Company for Cause.  If the Participant’s services
for the Company are terminated by the Company for Cause (as defined below), or
the Participant voluntarily terminates his employment or consulting relationship
with the Company prior to the Vesting Date, the Restricted Shares shall be
forfeited and deemed to be transferred to the Company.
 

 
A-3

--------------------------------------------------------------------------------

 



(b)           Termination by the Company Without Cause.  If the Participant’s
services are terminated by the Company without Cause, the unvested portion of
the Restricted Shares shall be forfeited and deemed to be transferred to the
Company, but the Participant shall retain the vested portion of the Restricted
Shares.
 
(c)           Voluntary Termination by Participant.  If the Participant resigns
or otherwise voluntarily terminates his services for the Company after the
Vesting Date, the unvested portion of the Restricted Shares shall be forfeited
and deemed to be transferred to the Company, but the Participant shall retain
the vested portion of the Restricted Shares.
 
(d)           Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Participant’s services upon; (i) the Participant’s
conviction of any felony, (ii) the Participant’s conviction of any lesser crime
or offense committed in connection with the performance of his duties hereunder
or involving dishonesty, fraud or moral turpitude, (iii) the Participant’s
alcoholism or drug addiction which materially impairs his ability to perform his
duties to the Company, (iv) the Participant’s failure or refusal to
substantially and materially perform his duties to the Company (other than
absences due to illness or vacation) after the Company provides the Participant
a written notice specifically identifying the manner in which the Participant
has failed to materially perform his duties), (v) the Participant’s misconduct,
malfeasance or dishonesty that results, or is reasonably likely to result, in
material and demonstrative harm to the Company or any of its subsidiaries or
affiliates, (vi) any action by the Participant involving willful disloyalty to
the Company, such as embezzlement, fraud, or misappropriation of corporation
assets; or (viii) the Participant breaching in any material respect any
provision of this Agreement or the terms of any confidentiality agreement or any
other non-disclosure agreement with the Company.  However, if the Participant is
providing services under an employment agreement or consulting agreement with
the Company which defines the term “Cause,” the definition of the term “Cause”
set forth in such other agreement shall be instead be applied to the Participant
for purposes of this Agreement.
 
9.           Effect of Death or Disability.  If the Participant’s employment
terminates prior to the Vesting Date as a result of the Participant’s permanent
and total disability, the Restricted Shares shall become vested immediately.


In the event of the Participant’s death while employed by or performing
consulting services for the Company or within three months after termination of
such services (if such termination was neither (i) for cause nor (ii) voluntary
on the part of the Participant and without the written consent of the Company),
before the Restricted Shares have become fully vested under the vesting schedule
set forth on page 1 of this Award Agreement, the unvested Restricted Shares
shall become vested immediately, provided that stock certificates for the
Restricted Shares shall be delivered to the Participant’s executor,
administrator, or any person to whom the Restricted Shares may be transferred by
the Participant’s will or by the laws of descent and distribution.  .



 
A-4

--------------------------------------------------------------------------------

 



10.           Representations of the Participant.  The Participant represents,
warrants, and agrees as follows, and the parties agree that the Company may rely
on the same in consummating the issuance of the Restricted Shares to the
Participant under the terms of this Agreement:


(a)           No Representations.  The Participant is entering into this
Agreement, and will acquire the Restricted Shares, solely on the basis of the
Participant’s own familiarity with the Company and all relevant factors about
the Company’s affairs, and neither the Company nor the officers or directors of
the Company has made any express or implied representations, covenants, or
warranties to the Participant with respect to such matters.


(b)           Investment Purpose.  The Participant is acquiring the Restricted
Shares covered by this Agreement for his/her own account for investment and not
with a view to the resale or distribution of the Restricted Shares.


(c)           Economic Risk.  The Participant is willing and able to bear the
economic risk of an investment in the Restricted Shares (in making this
representation, attention has been given to whether Participant can afford to
hold the Restricted Shares for an indefinite period of time and whether, at this
time, the Participant can afford a complete loss of the investment).


(d)           Holding of Restricted Stock.  The Participant acknowledges that
the Restricted Shares to be issued under this Agreement have not been registered
under the Securities Act of 1933, as amended (the “1933 Act”) and, therefore,
cannot be resold unless they are subsequently registered under the 1933 Act or
an exemption from such registration is available, as determined by an opinion of
counsel rendered to the Company.


(e)           State of Residence.  The Participant is an individual residing in
the State of Florida, and is not a resident or part-year resident of any other
state.


11.           Securities Laws.  The Company may from time to time impose such
conditions on the transfer of the Restricted Shares issued to the Participant
pursuant to this Agreement as it deems necessary or advisable to ensure that any
transfers of the Restricted Shares issued pursuant to this Agreement will
satisfy the applicable requirements of federal and state securities laws.  Such
conditions to satisfy applicable federal and state securities laws may include,
without limitation, the partial or complete suspension of the right to transfer
the Restricted Shares issued under this Agreement until the Restricted Shares
have been registered under the 1933 Act (as defined in Section 11(d) above).


The Participant acknowledges that the issuance of capital stock of the Company
is subject to limitations imposed by federal and state law, and the Consultant
hereby agrees that he or she will provide the Company with such information as
is reasonably requested by the Company or its counsel to determine whether the
issuance of Common Stock complies with the provisions described by this
Section 11.



 
A-5

--------------------------------------------------------------------------------

 



12.  Covenant Not to Compete. If the Participant has not already executed a
non-competition agreement with the Company, the Participant shall provide the
Company with a signed non-competition agreement simultaneously with the
execution of this Award Agreement.  The Participant’s execution and delivery of
such a non-competition agreement in a form reasonably satisfactory to the
Company shall be a condition to the Company’s obligation to issue any Restricted
Shares to the Participant under this Agreement.  In consideration of the
Restricted Shares, the Participant agrees that if, at any time during the period
set forth in non-competition agreement, the Participant should violate the
covenants not to compete or the non-solicitation covenants set forth in the
non-competition agreement without the express prior consent of the Company, the
Participant will forfeit his or her right to receive or retain the Restricted
Shares issued to the Participant under this Agreement.


13.  Governing Plan Document.  The Restricted Shares granted to the Participant
under this Agreement are subject to all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations, which may
from time to time be promulgated and adopted pursuant to the Plan.  In the event
of any conflict between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall control.


14.  Miscellaneous.


 
(a)
This Agreement shall be binding upon the parties hereto and their
representatives, successors and assigns.

 
 
 
(b)
The Participant acknowledges and agrees that if he should become an executive
officer of the Company, the Restricted Shares granted under this Agreement may
be subject to the Company’s Policy on Recoupment of Executive Compensation, as
it may be amended from time to time.



 
(c)
This Agreement shall be governed by the laws of the State of Florida.



 
(d)
Any requests or notices to be given hereunder shall be deemed given, and any
elections or exercises to be made or accomplished shall be deemed made or
accomplished, upon actual delivery thereof  to the designated recipient, or
three days after deposit thereof in the United States mail, registered, return
receipt requested and postage prepaid, addressed, if to the Participant, at the
most recent mailing address provided to the Company in writing, and, if to the
Company, to the executive offices of the Company at 50 North Laura St., Suite
2500, Jacksonville, FL 32202, or at such other addresses that the parties
provide to each other in accordance with the foregoing notice requirements.

 
 
(e)
This Agreement may not be modified except in writing executed by each of the
parties to it.



 
(f)
Neither this Agreement nor the Restricted Shares confer upon the Participant any
right to continue to perform services for the Company as an employee or as a
consultant, and this Agreement shall not in any way modify or restrict any
rights the Company may have to terminate the Participant’s services under any
employment or consulting agreement.





 
A-6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------